Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 6/23/2021.
2. 	Claims 1-4, 6-15 and 17-20 are pending in the case. 
3.	Claims 5 and 16 are cancelled. 
4.	Claims 1 and 12 are independent claims. 



Applicant’s Response
5.	In Applicant’s response dated 6/23/2021, applicant has amended the following:
a) Claims 1 and 12
b) Title of Specification 
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 3/23/2021 are withdrawn:
a) Objection to Specification 
b) 35 USC 112(b) Rejection to claims 1-20
c) 35 USC 101 Rejection to claim 20

Claim Interpretation
Based on Applicant’s amendment dated 6/23/2021, the claims are no longer interpreted as invoking 35 U.S.C. 112 (f).

Claim Objections
Claims 1-4 and 6-11 are objected to because of the following informalities:  
Claim 	1 recites the limitation "the external server" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggest to amend to “an [[the]] external server” to overcome objection.
Dependent claims 2-4 and 6-11 are objected to for failing to resolves the deficiencies of base claim 1.  
Appropriate correction is required.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 12, 13, 15 and 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saurabh et al. (hereinafter “Saurabh”), U.S. Published Application No. 20190129607 A1, in view of Fry et al. (hereinafter “Fry”), U.S. Published Application No. 20130009875 A1. 

Claim 1:
A gesture recognition apparatus comprising: (e.g., VR device recognizing a gesture of a user par. 14; the present disclosure provides methods and apparatus for controlling the IoT devices via AR or VR. Par. 158; According to an embodiment of the present disclosure, a gesture-input may be received on the VR enabled input unit 402 to provide a command for controlling a connected device 216.)

an image sensor configured to sense an input image; and (e.g., image unit 403 of Figure 4A  senses gesture movement in the form of images par. 147; The camera module 391 is a device capable of obtaining still images and moving images. According to an embodiment, the camera module 391 may include at least one image sensor (e.g., a front sensor or a rear sensor) par. 156; In order to process and analyze the gestures, the gesture movements as performed may be captured in the form of images by an imaging unit 403 as shown in FIG. 4A. Further, the gestures as detected are provided as user-input to the VR enabled input unit 402 which may further communicate the received user-input to the VR device 401, for example, via the I/O interface 205, as shown in FIG. 2A. par. 158; Accordingly, the imaging unit 403 may capture a gesture-command performed via the actuating means and on detection of the gesture-command the gesture-command may be translated into a corresponding control command for the connected device 216. Par. 168; The imaging unit 403 captures the images in the VR where the images may include the various instances of the gesture movements as performed by a user in the VR when using/wearing the VR device 401. The imaging unit 403 may include includes at least one camera device to capture such images.)
and a controller configured to: (e.g., configured processor of VR device; par. 86; The management module 208 may include the processor 203 and the memory 204 for storing information required by the processor 203. Claim 11; and a processor configured to: obtain a control command for controlling one of the one or more functions provided by the second device based on the recognized gesture)
determine a gesture included in the input image and a type of the gesture based on a complexity of the gesture; (e.g., when analyzing gestures in the form of images, more than one type of gesture is determined Examiner submits that any gesture that has at least one form (e.g., types 1, 2, 3, 4) that is determined is considered to have a level of “complexity”.  par. 156; In order to process and analyze the gestures, the gesture movements as performed may be captured in the form of images by an imaging unit 403 as shown in FIG. 4A.  par. 159; There may be more than one gesture-command for providing control commands to the connected device 216, where each gesture-command is translated into a specific control command for the connected device 216. For example, for switching ON a connected device one type of gesture may be performed whereas for setting a control on a device-parameter of the connected device 216, another type of gesture may be performed. The gesture-commands may also differ on the basis of the selection of the graphical representation of the actuator, i.e., the virtual actuator, as displayed within the updated multimedia content in the VR. Par. 167; In view of the different types of gesture-inputs disclosed above, the gesture-inputs as stored in the gesture-input database may also be classified on the basis of the resulting operation on translating the gesture-inputs into corresponding commands. Par. 178; By way of an example, the gestures as 

determine a command indicated by the gesture and perform the command when the gesture is a first type of gesture; (e.g., determine command indicated by gesture to perform “switching on” a connected device or for setting a control on a device-parameter of the connected device or interacting with the respective multimedia content and the respective updated multimedia content of a connected device 216 par. 159; For example, for switching ON a connected device one type of gesture may be performed whereas for setting a control on a device-parameter of the connected device 216, another type of gesture may be performed. Par. 160; Apart from gesture-commands for providing control commands to the respective connected devices 216, there may be other types of gesture-inputs which may be predefined for interacting with the respective multimedia content and the respective updated multimedia content of a connected device 216, in the VR space.)
and transmit information about the gesture to the external server when the gesture is a second type of gesture. (e.g., when the gesture database is stored on the server, communication interface may request the server to assist in identifying  gesture Examiner considers information related to the captured gesture requiring machine learning or artificial intelligence to be an example of the recited second type of gestures par. 82; In one example, when the electronic device 201 performs some functions or services automatically or by request, the electronic device 201 may request 
wherein the image sensor comprises a first image sensor and a second image sensor, (e.g., image sensor comprises front and rear sensor par. 147; The camera module 391 is a device capable of obtaining still images and moving images. 

Saurabh fails to expressly teach wherein the controller is further configured to: 
initially activate only the first image sensor which is a mono camera;
and secondarily activate the second image sensor in addition to the first image sensor upon determining that an image sensed by the first image sensor includes a wake-up gesture so that the activated first image sensor and the activated second image sensor together function as a stereoscopic camera. 

However, Fry teaches wherein the controller is further configured to: 
initially activate only the first image sensor which is a mono camera; (e.g., based on activing a first component before a second component, Examiner notes that it would have been obvious to try the camera that captures black and white images (i.e., mono camera” as the first component par. 31; In some embodiments, camera 110 may capture black and white images par. 52; Accordingly, power control unit 410 may enable one or more components including camera 110 during a first phase based merely on distance information 414)
and secondarily activate the second image sensor in addition to the first image sensor upon determining that an image sensed by the first image sensor includes a wake-up gesture (par. 27; When the proximity sensor subsequently detects motion in the form of a varying position (e.g., due to movement of a user's hand), the  so that the activated first image sensor and the activated second image sensor together function as a stereoscopic camera.  (Based on stereoscopic camera being well known in the art to use two cameras working together It would have been obvious for the first which is activated alone and second component which is activated based on image information being captured to replaced with the two cameras that work together as a stereoscopic camera (e.g., any two cameras mentioned in the reference as described in par. 31) par. 5; Other examples include a stereoscopic camera (which uses two cameras to capture an image from multiple angles) par. 31; car. In some embodiments, camera 110 may capture black and white images, color images, infrared images, etc.  Par. 52; In one embodiment, if device 100 then recognizes a particular object 130 (e.g., object 130 is recognized as a user's hand), power control unit 410 is configured to further enable one or more additional components that were previously disabled. Accordingly, power control unit 410 may enable one or more components including camera 110 during a first phase based merely on distance information 414, and may enable one or more additional components during a second phase based on both distance information 414 and image information 416 indicating the presence of a particular object 130. In some embodiments, power control unit 410 is configured to enable devices in this second phase in response to not only recognizing a particular object 130, but also determine that the object 130 is making a particular motion or gesture. For example, power control unit 410 may turn on camera 110 in response to detecting an object 130 and then turn 

Thus, in the analogous art of image/gesture related sensors, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to image sensors as taught by Saurabh to be selectively activated based on a wake up gesture as taught by Fry, to provide the benefit of implementing power saving techniques. (see Fry; par. 27). 


Claim 2 depends on claim 1:
Saurabh teaches wherein the controller is further configured to determine the type of gesture by processing the input image through a deep neural network model pre-trained to specify a corresponding gesture included in an image.  (e.g., deep neural network model is an example of machine learning par. 170; By way of an example, the gesture recognition unit 408 may apply artificial intelligence and/or machine learning to recognize the gestures. Accordingly, when the VR device 401 is trained for the first time to store a gesture in a gesture database, the gesture recognition unit 408 may apply machine learning to recognize the same gesture in future when identifying matching details in the gesture database. Par. 214; The gesture recognition unit 508 may also apply artificial intelligence/machine learning to recognize the gestures. Also, the AR device 501 is trained for the first time to store a gesture in the gesture database (explained with reference to FIG. 4A and FIG. 4B).)
Claim 4 depends on claim 1:
	Saurabh teaches a proximity sensor configured to sense a human body approaching within a predetermined range of the gesture recognition apparatus (e. g. computer having a gesture sensor (i.e., gesture recognition apparatus) and having a sensor module or touch panel that senses a physical quantity or proximity contact (i.e.,  senses human body parts) par. 141; The sensor module 340 may measure physical quantity or sense an operating status of the electronic device 300, and then convert measured or sensed information into electric signals. The sensor module 340 may include, for example, at least one of a gesture sensor 340A, a proximity sensor 340G, par. 142; Also, the touch panel 352 may further include a control circuit. In an embodiment including a capacitive type, a physical contact or proximity may be recognized.)

Saurabh fails to expressly teach  

	However, Fry teaches further comprising: a proximity sensor configured to sense a human body approaching within a predetermined range of the gesture recognition apparatus, wherein the controller is further configured to activate the image sensor when the proximity sensor senses the human body. (e.g., enable 
Thus, in the analogous art of image/gesture related sensors, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image sensors as taught by Saurabh to be selectively activated based on proximity sensors as taught by Fry, to provide the benefit of implementing power saving techniques. (see Fry; par. 27). 
Claim 7 depends on claim 1:
Saurabh teaches wherein when the gesture is the second type of gesture, the controller is further configured to: convert the input image into gesture data comprising information about directions of fingers making the gesture, and transmit the gesture data to the external server as information about the gesture. 


Claim 8 depends on claim 1:
Saurabh/Fry teaches wherein when a first input image indicating a first gesture and a second input image indicating a second gesture, received by the image sensor, (e.g., a first type of gesture movement versus a second time of gesture movement received by the imaging unit par. 156; In order to process and analyze the are successively sensed within a predetermined time, the controller is further configured to: create gesture group data in which the first gesture and the second gesture are grouped, and transmit the gesture group data to the external server as information about the gesture. (e.g., various instances of the gesture movements suggests successively sensing within a predetermined time related movement images taken by a stereo or dual camera that pertain to a particular gesture.  When there gesture database is stored on the server, the images may be  sent to the server for analysis and recognition par. 162; In one embodiment the gesture-input database may be present on a server, (for example the server 214 as shown in FIG. 2A) and may be accessed by the VR device 401 over a network (for example, the network 215 as shown in FIG. 2A Par. 168; The imaging unit 403 captures the images in the VR where the images may include the various instances of the gesture movements as performed by a user in the VR when using/wearing the VR device 401. The imaging unit 403 may include includes at least one camera device to capture such images. In another embodiment, the imaging unit 403 may include a dual camera to capture the images along with the depth information of the gesture from the images. Examples of imaging unit 403 include, but are not limited to, 2D cameras, 3D cameras, 
(wherein when a first input image indicating a first gesture and a second input image indicating a second gesture, received by the image sensor, are successively sensed within a predetermined time (e.g., before no movement is indicated) Fry; par. 50; For example, power control unit 410 may disable camera 110 when distance information 414 specifies the same measured distance for a particular amount of time (e.g., indicating that no moving object 130 may be present).)
Claim 9 depends on claim 1:
Saurabh teaches wherein the gesture recognition apparatus is installed in a home appliance. (e.g., input unit or sensor module (e.g., gesture recognition apparatus) may be installed with any electronic computer that performs a task locally (i.e., home appliance) Figure 3; computer functioning as a “home appliance” par. 65; the electronic device according to various embodiments of the present disclosure may 

Claim 10 depends on claim 1:
Saurabh teaches wherein the first type of gesture is a constituted by a single form and the second type of gesture is constituted by two or more successive forms. (e.g., common gestures versus gestures requiring depth perception 167; For example, Type 1 gesture-inputs may be specific to providing gesture commands in relation to an actuator of a connected device 216, Type 2 gesture-inputs may be specific to positioning the graphical representation of the actuating means in the VR and controlling the movement of the graphical representation of the actuating means in the VR, Type 3 gesture-inputs may be specific to controlling the display of the graphical representations of the actuating means and the graphical representation of 


Claim 12:
Claim 12 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 12. 


Claim 13 depends on claim 12:
Saurabh teaches wherein the type of gesture is determined by processing the input image through a deep neural network model pre-trained to specify a corresponding gesture included in an image. (e.g., deep neural network model is an example of machine learning par. 170; By way of an example, the gesture recognition 


Claim 15 depends on claim 12:
Claim 15 is substantially encompassed to claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 15. 


Claim 18 depends on claim 12:
Claim 18 is substantially encompassed to claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 18. 

Claim 19 depends on claim 12:
Claim 19 is substantially encompassed to claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 19. 

Saurabh teaches A non-transitory computer-readable recording medium recording a computer program to execute the method according to claim 12 using a computer. (e.g., memory 204 on computer 201 in Figure 2A par. 6; Since VR systems are entirely computer generated Since VR systems are entirely computer generated par. 65; In one example, the electronic device according to various embodiments of the present disclosure may include at least one of a smartphone, a tablet personal computer (PC), a mobile phone, a video phone, an electronic book (e-book) reader, a desktop PC, a laptop PC, a netbook computer, a personal digital assistant (PDA), a mobile medical appliance)



Claims 3, 6, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saurabh/Fry as cited above and applied to claims 1 and 12, in view of Park et al. (hereinafter “Park”), U.S. Published Application No. 20190342727 A1.
Claim 3 depends on claim 1:
	Saurabh teaches further comprising: a voice sensor configured to sense a voice (e.g., voice input device senses voice recognition gestures and voice control par. 156; However, the user-input may also be received in various other gesture forms which 
Saurabh/Fry fails to expressly teach . (emphasis added)

However, Park teaches further comprising: a voice sensor configured to sense a voice, wherein the controller is further configured to activate the image sensor upon determining that sensed voice corresponds to a wake-up word for waking up the gesture recognition apparatus. (e.g., using the voice pattern of a password (i.e., wake up word) for authorize access to an electronic device with a gesture sensor (i.e., gesture recognition apparatus) capable of activating the image sensor for the authorized user.  Examiner notes that a wake up command to the intelligent agent may also be a way of activating the sensors of the electronic device (i.e., gesture recognition apparatus) par. 61; According to an embodiment of the disclosure, the electronic device 101 may request the user of the electronic device 101 to obtain biometric information and/or password information and determine whether the biometric information and/or password information obtained in response to the request corresponds to pre-stored information to authenticate the user. The biometric information may include, for example, and without limitation, iris information, voice pattern information, fingerprint information, or the like.  Par. 57; The sensor module 176 may detect an operational state (e.g., power or temperature) of the electronic device 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device with the voice recognition, image sensor and gesture sensors as taught by Saurabh/Fry to include a password word for gaining access to the electronic device as taught by Park to provide the benefit of securing the device to only be used by authorized users. 

Claim 6 depends on claim 4:
Saurabh teaches further comprising: a voice sensor configured to sense a voice (e.g., voice input device senses voice recognition gestures and voice control par. 156; However, the user-input may also be received in various other gesture forms which may include for example, swipe, touch such as pattern and voice recognition gestures, voice control)



However, Park teaches further comprising: a voice sensor configured to sense a voice, wherein the controller is further configured to activate a voice recognition mode upon determining that the gesture included in the input image sensed by the image sensor includes a wake-up gesture. (e.g., predetermined voice or a designated gesture (i.e., wake up gesture) activates an intelligent service (i.e., voice recognition mode)  par. 179; According to an embodiment, when a predetermined input is received through at least one of the electronic devices 101 and 104 while a call is being performed between the electronic devices 101 and 104, an intelligent service may be activated on the electronic devices 101 and 104. For example, the predetermined input may include a predetermined voice (e.g., " Wake up!"), a voice (e.g., "Bixby!") to call the name of the intelligent service, a designated hardware input (e.g., selecting the button 112), reception of designated data (e.g., a sensor value), or a designated action (e.g., a gesture). The intelligent service may be activated based on other various types of inputs determinable by the electronic device 101 or 104. Par. 180; For example, after the intelligent service is activated, an utterance received to each electronic device may be transmitted to the intelligent server 200, and the intelligent server 200 may identify a function related to the received utterance.)


Claim 14 depends on claim 12:
Claim 14 is substantially encompassed to claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 14. 

Claim 17 depends on claim 12:
Claim 17 is substantially encompassed to claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 17. 



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saurabh/Fry as cited above and applied to claim 1, in view of Murillo et al. (hereinafter “Murillo”), U.S. Published Application No. 20110173204  A1.
Claim 11 depends on claim 1:
Saurabh teaches and the second type of gesture includes at least one finger extended. (e.g., pointing gesture is an example of pointing a finger extended par. 103; 

Saurabh/Fry fails to expressly teach wherein the first type of gesture includes a closed fist gesture. 

However, Murillo teaches wherein the first type of gesture includes a closed fist gesture. (par. 132; Through moving his body, a user may create gestures. A gesture comprises a motion or pose by a user that may be captured as image data and parsed for meaning. par. 133; He may then close his fingers towards the palm to make a fist, and this could be a gesture that indicates that the focused window in a window-based user-interface computing environment should be closed. Gestures may also be used in a video-game-specific context, depending on the game.) and the second type of gesture includes at least one finger extended. (e.g., pointing is an example of at least one finger extended par. 82; Dictionary B 304 may represent a set of gestures that involve primarily finger motions, such as pinching and pointing.)
In the same field on endeavor, namely performing gestures in a VR environment, it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modified the type of gestures as taught by Saurabh/Fry to include gestures as taught by Murillo with a reasonable expectation of success to provide the benefit of expanding the intuitive ways for a user to interact within a VR environment. 




Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Fry” reference. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20200110928 A1 AL Jazaery; Mohamad; 
Par. 73; Once the video camera is activated, the user can perform the motion gestures corresponding to the desired appliance identity and/or control commands in front of the video camera, and the first home appliance also start to send the first request to the server and start to stream the video images captured by the video camera, such that the server can process the streaming images to determine what motion gestures are provided by the user.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145